UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4560


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK SHANNON MANUEL,

                Defendant – Appellant.



                               No. 14-4561


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CHAPPELL DEW,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia. Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00479-CMC-2; 3:13-cr-00479-CMC-3)


Submitted:   August 31, 2015             Decided:   September 16, 2015


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Mark Shannon Manuel, James Chappell Dew, Appellants Pro Se.
Tommie DeWayne Pearson, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Mark S. Manuel and James C. Dew were convicted by a jury of

eight counts of mail fraud, in violation of 18 U.S.C. §§ 2, 1341

(2012),    and    were     each   sentenced        to   120   months     in    prison.

Defendants       raise     several     arguments        on    appeal,         including

challenges to the district court’s decision to admit certain

evidence against Defendants; the district court’s interruption

during     the   Government’s        direct    examination       of     one    of    its

witnesses; and the district court’s failure to dismiss the mail

fraud charges against them after it granted Defendants’ motion

to   dismiss      a      charge   of    uttering        counterfeit       government

obligations, in violation of 18 U.S.C. § 514 (2012).                           We have

reviewed the record and have considered Defendants’ arguments

and find no reversible error by the district court.

     For     instance,      we    discern     no    reversible        error    in    the

district court’s interruption of the Government’s examination of

one of its witnesses.             Under Fed. R. Evid. 611, trial courts

have the authority to organize the mode and order of witnesses

in order to make effective procedures for determining the truth.

Moreover, trial judges have the right, and often the obligation,

to “interrupt the presentations of counsel in order to clarify

misunderstandings.”         United States v. Smith, 452 F.3d 323, 332

(4th Cir. 2006) (citation and quotation marks omitted).                             Thus,

we find that it was not an abuse of discretion for the district

                                         3
court    to       ask     clarifying            questions         and    allow            the    witness      to

return to the stand to clarify his testimony.                                         See United States

v. Cassiagnol, 420 F.2d 868, 877 (4th Cir. 1970) (finding no

reversible             error      where     the       “obvious          purpose           of     the    [trial

court’s]          questioning             was    to    clear       up        a    confusing            factual

situation and the triers of fact (the jury in Cassiagnol’s case

.   .   .)    were       entitled          to    information            necessary           to    a    correct

determination            of       the     facts[,]”         and    holding            that       “where      the

evidence          is    in     conflict         it    is    proper        for         a    judge       to    ask

questions         designed           to    bring      before       the       jury         the     facts      and

circumstances pertinent to the alleged offense”).

        We also discern no reversible error in the district court’s

jury instructions.                   In particular, although Defendants did not

request that the jury be instructed regarding the dismissal of

one     of    the        counts         with    which       they        were      charged,            such   an

instruction            was     not      legally       supported.                 In    particular,           the

counts       of    which       Defendants            were    convicted            required         that      the

Government prove, beyond a reasonable doubt, that Defendants:

“(1) devised or intended to devise a scheme to defraud and (2)

used    the       mail       or    wire     communications              in       furtherance           of    the

scheme.”          United States v. Wynn, 684 F.3d 473, 477 (4th Cir.

2012).

        In contrast, the dismissed charge, which charged Defendants

with uttering counterfeit government obligations, required that

                                                       4
the    Government        prove,    beyond    a     reasonable      doubt,       that

Defendants:      (1) with intent to defraud; (2) passed uttered,

presented,     offered,     brokered,   issued,      sold,   or    attempted     or

caused the same, or with like intent possessed within the United

States; (3) a false or fictitious instrument, document, or other

item appearing, representing, purporting, or contriving through

scheme or artifice to be an actual security or other financial

instrument issued under the authority of the United States.                     See

18 U.S.C. § 514 (2012).           As separate and distinct elements were

required to prove the counts, there was no need for the trial

court to instruct the jury about the dismissed count.

      We have reviewed Defendants’ arguments in their entirety

and   find   them   to    be   meritless.        Accordingly,     we   affirm   the

district     court’s     judgments.     We   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        5